DISMISSAL FORM FOR CRIMINAL CASES ON ANT'S MOTION/OR WD NOA         








                                        NO. 12-07-00073-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
 
SIMMONS
THEODORE YLIYAH NABI,  §          APPEAL FROM THE THIRD
APPELLANT
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
LYNWOOD
COOK, SUZZAN FLEMING,
KEN
KUYKENDALL AND §          ANDERSON COUNTY, TEXAS
CHARLOTTE
WEST,
APPELLEES
 


















 
 

MEMORANDUM OPINION
PER
CURIAM
            Appellant Simmons Theodore Yliyah Nabi has filed a motion
to dismiss this appeal.  A copy of the
motion has been sent to all counsel of record. 
Because Nabi has met the requirements of Texas Rule of Appellate
Procedure 42.1(a)(1), the motion is granted, and the appeal is dismissed.
Opinion
delivered June 13, 2007.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
(PUBLISH)